285 F.2d 762
Friedrich Karl BERGHOEFER, Appellant,v.C. W. JOHNSON, District Director, U.S. Dept. of Justice,Bureau of Immigration and Naturalization, NewOrleans, La., Appellee.
No. 18411.
United States Court of Appeals Fifth Circuit.
Jan. 13, 1961.

Dean A. Andrews, Jr., New Orleans, La., for appellant.
Francis G. Weller, Asst. U.S. Atty., M. Hepburn Many, U.S. Atty., New Orleans, La., for appellee.
Before TUTTLE, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court dismissing appellant's suit for declaratory judgment is affirmed.  United States ex rel. Steffner v. Carmichael, 5 Cir., 183 F.2d 19; United States ex rel. Koehler v. Corsi, 2 Cir., 60 F.2d 123.


2
Appellant attacks an order of deportation by asserting that the District Director should have reopened an earlier deportation proceeding and should have granted him leave to apply for voluntary departure nunc pro tunc.  He relies on the regulation published at 8 C.F.R. 103.5, which provides:


3
'A proceeding provided fro in this chapter may be reopened or the decision made therein reconsidered for proper cause upon motion made by the party affected and granted by the officer who has jurisdiction over the proceeding or who made the decision * * *'


4
There is nothing in this regulation to authorize the special inquiry officer in this current deportation proceeding to reopen the earlier completed deportation proceeding, which was not appealed from.  The judgment is affirmed.